Citation Nr: 0613295	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1998 RO decision that denied service connection for heart 
disease and shortness of breath due to tobacco use in 
service.

2.  Whether there was clear and unmistakable error (CUE) in a 
May 1998 RO decision that denied service connection for 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1961 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a decision issued in January 2004, the Board denied the 
veteran's appeal to reopen claims of service connection for 
entitlement to service connection for nicotine dependence and 
for heart disease and shortness of breath, including as due 
to tobacco use in service.  The Board also noted that the 
veteran submitted a timely notice of disagreement with that 
part of the March 2002 rating decision that found there was 
no clear and unmistakable error in a May 1998 rating decision 
that originally denied service connection for heart disease 
and shortness of breath due to tobacco use in service and 
nicotine dependence.  The Board remanded that claim to the RO 
consistent with Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued a Statement of the Case (SOC) denying the claim 
in March 2004.  The veteran perfected an appeal as to that 
issue, and the claim is now before the Board for appellate 
review.  





FINDING OF FACT

The denial of entitlement to service connection for heart 
disease and shortness of breath due to tobacco use in 
service, and nicotine dependence, by the rating decision in 
May 1998, was supported by the evidence then of record and 
was not undebatably erroneous.


CONCLUSION OF LAW

The May 1998 rating decision that denied entitlement to 
service connection for heart disease and shortness of breath 
due to tobacco use in service and nicotine dependence did not 
constitute CUE.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 3.105 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).

With respect to the veteran's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  See also VAOPGCPREC No. 12-2001 
(July 6, 2001); 38 C.F.R. §§ 20.1411 (c), (d) (2005).


II.  CUE Claim

In October 1997, the veteran submitted a claim for service 
connection for nicotine dependence and heart disease 
secondary to tobacco use in service.  He provided details 
about his smoking history and releases to obtain records from 
two private doctors, James E. Devorss, M.D. and Karen D. 
Johnson, M.D.  On November 10, 1997, the RO wrote to the 
veteran requesting additional evidence, including completion 
of a tobacco use questionnaire.  The veteran did not respond.

The RO denied service connection for heart disease and 
shortness of breath due to tobacco use in service and 
nicotine dependence by the rating decision in May 1998, under 
the then valid theory that the claims were not well grounded.  
The veteran urges that this decision should be revised 
because the rating decision contains clear and unmistakable 
error.  He contends service connection should be granted 
because facts in existence at the time of the 1998 decision 
compelled a decision in his favor.  For the following 
reasons, the finds no CUE in the May 1998 decision and denies 
the veteran's appeal.  

In denying the claims in May 1998, the RO found that while 
the service medical records showed that the veteran had 
shortness of breath due to smoking noted on his examination 
at separation, he had no chronic disease, including heart 
disease or nicotine dependence, acquired in service.  The 
records did show he smoked one to two packs of cigarettes per 
day in service.  The RO noted no that there was no medical 
evidence showing that the veteran had a chronic heart 
condition, shortness of breath, or nicotine dependence, and 
that there was no medical evidence showing a relationship 
between these disabilities and any disease or injury during 
service.  

The veteran was properly informed of the May 1998 rating 
decision and of his appellate rights by letter dated May 7, 
1998, but did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302.  The next correspondence from the veteran 
addressing this claim was received in March 2001.  

The veteran has stated that he did not receive the May 7, 
1998 letter.  However, the notice in May 1998 was sent to his 
most recent address of record and was not returned by the 
postal service.  A copy of the letter was also provided to 
the veteran's representative, Paralyzed Veterans of America, 
Inc.  See VA Form 23-22, dated May 1, 1980.  Under Mindenhall 
v. Brown, 7 Vet. App. 271 (1994), there is a presumption of 
regularity of the administrative process when there is a lack 
of clear evidence to the contrary.  See also Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  The Court has also 
held the veteran's statement of nonreceipt, standing alone, 
is not the type of "clear evidence to the contrary" necessary 
to rebut the presumption of regularity of the delivery of 
this notice.  Id.  The May 1998 decision thus became final.  
See 38 U.S.C.A. § 7105.  

The veteran has also argued that the November 10, 1997 letter 
from the RO indicated that he had one year to provide the 
evidence requested.  However, filing additional evidence does 
not extend the time limit for an appeal.  See 38 C.F.R. 
§ 20.304.  In any event, no additional relevant evidence was 
received within one year of the date of the letter.

Additionally, the veteran has requested consideration of 
38 C.F.R. § 3.109(b), stating that his representative failed 
to file a notice of disagreement with the May 1998 rating 
decision or contact him after receiving notification.    

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that good cause 
exists.  As noted above, notice of the May 1998 rating 
decision was mailed to him at his most recent address of 
record, as well as to his representative.  Thus, the veteran 
himself was provided notice of the decision and of his 
appellate rights, and did not file a notice of disagreement 
within one year.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302.  In light of the actual notice provided to the 
veteran, any inaction on the part of his representative is 
irrelevant.  See 38 C.F.R. § 20.301.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  Here, the 
veteran makes a specific allegation of CUE.  He states that 
the RO's failure to obtain records from Karen Johnson, M.D., 
and James E. DeVorss, M.D., constituted CUE.  

The veteran acknowledges controlling case law which provides 
that breach of the VA's duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Baldwin v. 
West, 13 Vet. App. 1, 7 (1999); Shockley v. West, 11 Vet. 
App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (1994).  However, he urges that the records of Drs. 
DeVorss and Johnson contained the correct facts that were 
known at the time of the rating decision, and were not before 
the adjudicator.  The veteran urges that had the records of 
these doctors been before the RO, the decision would have 
been different.  Moreover, the veteran emphasizes that he 
provided the RO with consent forms signed by him and 
addressed to Drs. DeVorss and Johnson at the time he filed 
his claim in 1997.  Thus, he urges the fault for not 
attempting to get these medical records lies solely with VA.  

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
Federal Circuit emphasized that a purported failure in the 
duty to assist cannot give rise to CUE; nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  This case overruled Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), which provided that an RO 
failure to assist in the development of a claim constituted 
either CUE or, in the alternative, rendered the RO rating 
decision non-final.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999). 

The Board rejects the veteran's argument that the failure to 
obtain the records of Drs. DeVorss and Johnson in association 
with the 1998 rating decision was anything other than failure 
of the duty to assist.  Clearly, the signed, addressed 
release forms attached to the October 1997 claim provided the 
RO with the information necessary to obtain evidence.  
However, this failure to request the records did not 
constitute CUE.  The Board notes further that the RO denied 
the claim as not well grounded.  The veteran urges that his 
releases served to provide the means to obtain evidence to 
well ground the claim.  However, the fact remains he did not 
answer the November 1997 RO letter, and he did not provide 
response to the requested information which, at the time, he 
was required to provide as spelled out by the RO in the 
letter.  

As to the veteran's argument that the facts as they were 
known at the time were not before the adjudicator, none of 
the evidence submitted since the decision shows that these 
doctors' records contained more than treatment evidence for 
heart disease, smoking cessation, and reference to 
recommendation that the veteran quit smoking.  Although it 
shows current nicotine abuse in 1998, this is not the type of 
evidence which would form persuasive reasons that the result 
in May 1998 would have been manifestly different but for the 
alleged error.  It is not evidence of the kind of error that, 
even if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. 
at 44.  The evidence still failed to show nexus between the 
current problems and service.  Parenthetically, the Board 
notes that evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  Thus, the March 
2001 nexus statement from Dr. Johnson is not for 
consideration.  

Controlling law provides that even where the presence of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.  The 
Board finds this is the case in this claim.   

As to the veteran's argument that the 38 C.F.R. § 3.300 bar 
to claims filed after June 9, 1998, supports the argument 
that the result would have been manifestly different had the 
error not been made, the Board disagrees.  The lack of a 
current disability and any nexus evidence was the significant 
reason for the denial prior to the passage of the law.  

The claimant has not offered persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  It is certainly clear that the RO did not 
obtain those records in association with the May 1998 
decision.  However, even in view of the contents of the 
records, which were obtained later, it is not the kind of 
error that is clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  
Thus, the Board finds that there has been no CUE shown in the 
May 1998 rating decision.  


ORDER

The appeal is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


